I N THE COURT OF APPEALS OF TENNESSEE

                            WESTERN SECTI ON AT JACKSON
                                                                 FILED
                       ________________________________            Jan. 17, 1997

                                                                 Cecil Crowson, Jr.
                                                                  Appellate Court Clerk


ELVI N L. BLANKENSHI P a nd wi f e , ) He nde r s on Count y Cha nc e r y
M ARY BLANKENSHI P, a nd W               AYNE    ) Cour t No. 8635
BLANKENSHI P,                                    )
                                                 )
          Pl a i nt i f f s - Count e r -        )
          De f e nda nt s / Appe l l e e s ,     )
                                                 )
v.                                               ) C/ A NO. 02A01- 9603- CH- 00051
                                                 )
ALVI S BLANKENSHI P a nd wi f e ,                )
DOROTHY BLANKENSHI P, a nd                       )
CHARLES GOODM a nd wi f e ,
                        AN                       )
KATHY GOODM         AN,                          )
                                                 )
          De f e nda nt s - Count e r -          )
          Pl a i nt i f f s / Appe l l a n t s . )
_ _ _ _ _ _ ______________________________________________________ _ _


Fr o m t he Cha nc e r y Cour t of He nde r s on Count y a t Le xi ngt on,
Ho no r a bl e Joe C. M r i s , Judge
                         or




M c ha e l L. W i nm
 i                e   an
TATUM & TATUM He nde r s on, Te nne s s e e
                    ,
At t o r ne y f or Appe l l a nt s


Da ni e l J. Pe r ky
Le x i n gt on, Te nne s s e e
At t o r n e y f or Appe l l e e s




OPI NI ON FI LED:

VACATED AND REMANDED
                                         FRANKS, J.


CRAWFORD, P. J. ( W S. ) : ( Conc ur s )
                     .
FARMER, J . : ( Conc ur s )




                I n t hi s bounda r y l i ne di s put e t he Tr i a l Cour t

a p p o i nt e d a s ur ve yor who e s t a bl i s he d a bounda r y l i ne be t we e n

t h e p a r t i e s whi c h wa s a d opt e d by t he Tr i a l J udge i n t he De c r e e

i n t hi s c a s e .    De f e nda nt s ha ve a ppe a l e d, a s s e r t i ng t he Tr i a l

Co u r t e r r e d i n l i mi t i ng t he i r pr oof a nd i n a dopt i ng t he

b o u n d a r y e s t a bl i s he d by t he s ur ve yor .

                At t r i a l , t he pl a i nt i f f s ’ a nd de f e nda nt s ’ s ur ve yo r s

t e s t i f i e d, a nd t wo br ot he r s of t he pa r t i e s .     At a poi nt not

r e f l e c t e d i n t he r e c or d, t he Cour t he l d a c onf e r e nc e wi t h t h e

a t t o r n e ys i n c ha mbe r s , a nd a nnounc e d t ha t a s pe c i a l ma s t e r

wo u l d be a ppoi nt e d t o c onduc t a s ur ve y a nd r e por t ba c k t o t h e

c our t .

                The Cour t a ppoi nt e d s ur ve yor a s s pe c i a l ma s t e r

r e p o r t e d t o t he Cour t , whe r e upon t he Cour t a nd bot h pa r t i e s

e x a mi n e d t he s ur ve yor .    Be f or e a ppe l l a nt ’ s a t t or ne y ha d

c o n c l u de d hi s e xa mi na t i o n, t he Cour t r ul e d t ha t t he ma s t e r ’ s

r e p o r t woul d be a dopt e d i n f ul l .

                Tr i a l Cour t s a r e gi ve n wi de di s c r e t i on i n t he

c o n d u c t of t he t r i a l .   Br adf or d v . Ci t y of Cl ar k s v i l l e , 885

S. W 2 d 78 ( Te nn. App. 19 94) .
    .                                        Te s t i mony whi c h i s r e pe t i t i ve or

c u mu l a t i ve ma y be e xc l u de d.     Cor de l l v . W d Sc hool Bus M g . ,
                                                             ar              f

I nc . , 597 S. W 2d 323 ( Te nn. App. 1980) .
                 .                                           A Cour t ma y, i n t he

i n t e r e s t s of pr e ve nt i ng undue de l a y, pl a c e r e a s ona bl e l i mi t s


                                                2
o n t h e a mount of t i me e a c h s i de ma y us e t o pr e s e nt i t s c a s e o r

t h e n u mbe r of wi t ne s s e s who ma y t e s t i f y.        Conl e e v . Tay l or ,

2 8 5 S. W 35, 153 Te nn. 507 ( Te nn. 1926) .
          .                                                       But s e e M Kni ght v .
                                                                             c

Ge n e r a l M or s Cor p. , 908 F.2d 104, 115 ( 7t h Ci r . 1990) , c e r t .
              ot

d e n i e d 499 U.S. 919, 111 S. Ct . 1306, 113 L. Ed. 2d 241 ( ?t o

i m o s e a r bi t r a r y l i mi t a t i ons , e nf or c e t he m i nf l e xi bl y, a nd by
   p

t h e s e me a ns t ur n a f e de r a l t r i a l i nt o a r e l a y r a c e i s t o

s a c r i f i c e t oo muc h of on e good - a c c ur a c y of f a c t ua l

d e t e r mi na t i on - t o obt a i n a not he r - mi ni mi z a t i on of t he t i me

a n d e xpe ns e of l i t i ga t i o n. ?)

                W l e l i mi t a t i ons ma y be pr ope r l y ma de on t he
                 hi

p r e s e n t a t i on of e vi de nc e , a pa r t y s houl d be a l l owe d ?f ul l

o p p o r t uni t y t o i nt r oduc e a l l e vi de nc e c ompe t e nt a nd r e l e va n t

t o s u p por t t he c a s e a l l e ge d by hi m. ?       8 8 C. J . S. Tr i a l

§ 5 5 ( b ) ( 1955) ;    Hous t on v . Hous t on, 1985 W 4121 ( Te nn. App.
                                                        L

1985) ;      M Car t e r v . M Car t e r , 1996 W 625798 ( Te nn. App. 199 6 ) .
              c               c                  L

Th e d u e pr oc e s s r i ght t o a f ul l he a r i ng be f or e a c our t

i n c l u d e s t he r i ght t o i n t r oduc e e vi de nc e a nd ha ve j udi c i a l

f i n d i ngs ba s e d upon s uc h e vi de nc e .        Bal t i mor e & O. R. Co. v .

Un i t e d St at e s , 298 U.S. 349, 368, 56 S. Ct . 797, 807, 80 L. Ed .

1 2 0 9 ( 1936) ;       al s o s e e Bur f or d v . St at e , 845 S. W 2d 204, 20 8
                                                                      .

( Te n n . 1992) ( mi ni ma l due pr oc e s s r e qui r e s t ha t l i t i ga nt s be

p r o v i de d a n oppor t uni t y f or t he pr e s e nt a t i on of c l a i ms a t a

me a n i n gf ul t i me a nd i n a me a ni ngf ul ma nne r ) .

                He r e , t he Cou r t s ua s pont e a ppoi nt e d a s pe c i a l

ma s t e r b e f or e t he pa r t i e s ha d r e s t e d t he i r c a s e s .   W n
                                                                                 he

a n n o u n c i ng t ha t a s pe c i a l ma s t e r woul d be a ppoi nt e d, t he Cou r t

s t a t e d t ha t whe n t he i nde pe nde nt s ur ve yor de t e r mi ne d a

b o u n d a r y, ?[ t ] ha t ’ s g oi ng t o be whe r e t he l i ne i s . . . [ a ] n d

                                                3
t h a t ’ s - - t ha t ’ s t he wa y i t ’ s goi ng t o ha ve t o be , be c a us e I

c a n ’ t ma ke he a ds nor t a i l s out of t hi s . ?

                 Subs e que nt l y, t h e s pe c i a l ma s t e r t e s t i f i e d a nd t he

Pl a i n t i f f - Appe l l e e a c c e pt e d t he s ur ve y a nd a gr e e d wi t h t he

s p e c i a l ma s t e r ’ s d e t e r mi na t i on.       The De f e nda nt - Appe l l a nt

s t a t e d:

                 we f e e l t he s u r ve y done by             M . Bi l l i ngs l e y i s
                                                                  r
                 not wha t t he Cour t ha d a nt i              c i pa t e d be i ng done ,
                 t ha t i t wa s n o t va l i d, a nd           we ’ d a s k t ha t t he
                 Cour t or de r s ome f ur t he r -             - f ur t he r a c t i on on
                 t hi s c a s e , a s i n a f ur t he r         e vi de nt i a r y he a r i ng.

                 W di d not - - we we r e not a l l owe d t o put on
                   e
                 a l l our e vi de n c e a t t he pr i or he a r i ng.   The
                 Cour t ha d he a r d I be l i e ve t wo s ur ve yor s a nd
                 pa r t of one wi t ne s s whe n t he Cour t s a i d, ?W l l ,
                                                                            e
                 t hi s i s wha t I wa nt t o do. ? W s t i l l ha ve
                                                             e
                 ot he r - - W s t i l l ha d a t t ha t poi nt f our or
                                  e
                 f i ve wi t ne s s e s t o t e s t i f y. W ha ve ot he r
                                                            e
                 wi t ne s s e s who - - Not a l l t he wi t ne s s e s c oul d
                 be he r e t oda y be c a us e t hi s wa s not i nt e nde d t o
                 be a n e vi de nt i a r y he a r i ng, i t wa s my
                 unde r s t a ndi ng.

                 Dur i ng a ppe l l a nt ’ s que s t i oni ng of t he ma s t e r , t he

j u d g e i nt e r r upt e d:

                 Cour t :         I ’ m not goi ng t o l e t you a r gue wi t h hi m
                 . . . [ h] e ’ s a n i nde pe nde nt wi t ne s s .          I f i t ha d be e n
                 a ga i ns t t he s e Bl a nke ns hi ps , t he s ur ve y wa s good, i f
                 t he s hoe wa s on t he ot he r f oot , M . W i nma n.
                                                                   r       e             Tha t ’ s
                 why you ha ve t o ha ve a n i nde pe nde nt s ur ve yor .                An d
                 i f I i gnor e d M . Bi l l i ngs l e y, who I do not know, I ’ d
                                        r
                 ha ve t o ge t a not he r one a nd we ’ d ha ve t o c r os s t hi s
                 s a me s t r e a m e v e r y t i me unt i l i t s a t i s f i e d a l l
                 pa r t i e s , a nd i t c a n’ t be done .

                 M . W i nma n: W l l Your Honor , j us t f or t he r e c or d ,
                   r     e            e
                 I ’ d l i ke t o s a y t he r e ’ s ot he r e vi de nc e whi c h we f e e l
                 woul d be pe r t i ne nt t o your ma ki ng - -

                 Cour t : I know t he r e i s , a nd I ha ve no doubt a bout
                 it.     But I c a l l e d M . Bi l l i ngs l e y i n t o s e t t he
                                            r
                 pr ope r t y l i ne s a nd now t ha t ’ s wha t he di d.       And i f
                 he ’ s wr ong, he ’ s j us t wr ong a nd you ha ve a r i ght t o
                 a ppe a l i t .   But I ’ m goi ng t o ma r k t hi s r e por t a s a n
                 e xhi bi t a nd t ha t ’ s t ha t .

                 . . .


                                                       4
                  M . W i nma n: W l l , your Honor , I wa nt t o ma ke a
                    r      e           e
                  r e c or d.   I obj e c t t o t hi s be i ng t he r e s ol ut i on of
                  t he c a s e , j us t f or t he r e c or d.

                  A t r i a l c our t i s e nt i t l e d t o a dopt a s pe c i a l

ma s t e r ’ s r e por t i n f ul l .          T. R. C. P. 5 3. 04( 2) 1 .            Howe ve r , i t wa s

i n c u mb e nt upon t he Cour t t o a l s o he a r t he e vi de nc e pr e s e nt e d

a n d ma ke i t s own a s s e s s me nt ba s e d upon t ha t e vi de nc e .                           Lak e s

Pr o p e r t y Owne r s As s oc . I nc . v . Tol l i s on, 1994 W 534480, *2 - 3
                                                                 L

( Te n n . App. 1994) ( ?The c our t c a nnot a bdi c a t e t o t he ma s t e r i t s

r e s p o n s i bi l i t y t o ma ke a de c i s i on on t he i s s ue i n que s t i on.

I t mu s t do mor e t ha n ‘ r ubbe r s t a mp’ wha t t he ma s t e r ha s don e .

Sh o u l d i t de c i de t o c onf i r m t he ma s t e r ’ s r e por t , i t mus t be

s a t i s f i e d, a f t e r e xe r c i s i ng i t s i nde pe nde nt j udgme nt , t h a t t he

ma s t e r i s c or r e c t i n t he de c i s i on he ha s ma de . ?) .

                  The Cour t ma de no de t e r mi na t i on t ha t he a r i ng f ur t h e r

e v i d e n c e woul d be dupl i c a t i ve or c umul a t i ve , a nd i t ha d not

p r e - s e t a ny l i mi t s on t i me or t he numbe r of wi t ne s s e s t ha t

c o u l d be pr e s e nt e d.         The r e c or d s hows t he Cour t s i mpl y de c i d e d

t o h a nd c ompl e t e r e s pons i bi l i t y f or f a c t f i ndi ng t o t he

s p e c i a l ma s t e r .     W n t he r ol e of t he ma s t e r i s t o de a l wi t h
                                he

c a s e s t ha t a r e unus ua l l y c ompl i c a t e d, t he Cour t i s not

j u s t i f i e d i n r e f us i ng t o he a r a nd c ons i de r bot h pa r t i e s ’

r e l e v a nt , c ompe t e nt e vi de nc e on t he i s s ue .                   Conl e e a t 510- 5 1 1 .

                  Ge ne r a l l y, t he Appe l l a nt i s r e qui r e d t o ma ke a n

o f f e r of pr oof whe n t he e xc l ude d e vi de nc e c ons i s t s of or a l

t e s t i mony.      St at e v . Goad , 707 S. W 2d 846, 853 ( Te nn. 1986) .
                                                .

Ho we v e r , t he pr oc e dur e e mpl oye d by t he Tr i a l Cour t wa s


    1
            Th e Ru l e p r o v i d e s t h a t i n n o n - j u r y a c t i o n s , ?[ t ] h e c o u r t a f t e r
    h e a r i n g ma y a d o p t t h e r e p o r t o r ma y mo d i f y i t o r ma y r e j e c t i t i n wh o l e
    o r i n p a r t o r ma y r e c e i v e f u r t h e r e v i d e n c e o r ma y r e c o mmi t i t wi t h
    i ns t r uc t i ons . ?     T. R. C. P . 5 3 . 0 4 ( 2 ) .

                                                        5
i r r e g ul a r , a nd a ppe l l a nt di d obj e c t t o not be i ng a l l owe d t o

o f f e r e vi de nc e .   The f a i l ur e t o of f e r pr oof doe s not

n e c e s s a r i l y wa i ve t he i s s ue whe r e t he c our t ’ s r e f us a l t o a l l o w

f u r t h e r e vi de nc e ma y a f f e c t t he f a i r ne s s of t he j udi c i a l

p r o c e e di ng.   Se e Fi r s t Nat i onal Bank & Tr us t Co. V.

Ho l l i n gs wor t h, 931 F.2d 1295, 1305 ( 8t h Ci r . 1991) ; al s o s e e

Ba l d wi n v . Bal dwi n, 1996 W 87448 ( Te nn. App. 1996) .
                                 L

                 W r e c ogni z e t ha t bounda r y di s put e s c a n be ve xa t i o u s
                  e

a n d d i f f i c ul t of de t e r mi na t i on.       Howe ve r , t he c our t s houl d

c o n s i d e r a l l r e l e va nt e vi de nc e of f e r e d by t he pa r t i e s pr i or t o

ma k i n g a de t e r mi na t i on t o e mpl oy a n e xpe r t a s a s pe c i a l

ma s t e r .   Af t e r a l l t he e vi de nc e i s pr e s e nt e d a nd t he c our t

d e t e r mi ne s t ha t a s ur ve yor i s ne c e s s a r y t o e s t a bl i s h t he

b o u n d a r y, i t i s me e t a nd pr ope r f or t he c our t t o s e l e c t a

s u r v e y or wi t h i ns t r uc t i ons f r om t he c our t , a nd pr oc e e d i n

a c c o r d a nc e wi t h T. R. C. P. 53. 04( 2) .

                 W c onc l ude t ha t unde r t he c i r c ums t a nc e s , i t i s
                  e

a p p r o p r i a t e t o va c a t e t h e Tr i a l Cour t ’ s j udgme nt a nd t he Co u r t

i s d i r e c t e d t o pe r mi t t he pa r t i e s t o of f e r f ur t he r e vi de nc e o n

t h e i s s ue of t he l oc a t i on of t he bounda r y, be f or e ma ki ng a

f i na l de t e r mi na t i on.

                 The or de r of t he Tr i a l Cour t i s va c a t e d, a nd t he

c a us e r e ma nde d wi t h c os t of t he a ppe a l a s s e s s e d one - ha l f t o

e a c h pa r t y.




                                               ________________________
                                               He r s c he l P. Fr a nks , J .


                                                   6
CONCUR:




_ _ _ _ _ ______________________
W l l i a m F. Cr a wf or d, P. J . ( W S. )
  i                                    .




_ _ _ _ _ _ __________________ ___
Da vi d R. Fa r me r , J .




                                          7